Field, C. J.
The rule of the company should have been admitted in evidence, but a majority of the court are unable to see that the defendant was harmed by the exclusion of it. Commonwealth v. Power, 7 Met. 596. O’Brien v. Boston Worcester Railroad, 15 Gray, 20. Wills v. Lynn Boston Railroad, 129 Mass. 351. O’Neill v. Lynn & Boston Railroad, 155 Mass. 371. The rule was very general in its terms, and the rule of law given by the court to the jury for their guidance was more specific than the rule of the company, but was the same in substance.

Exceptions overruled.